DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based off applicant’s amendments, the examiner reinterpreted the prior art and new rejections were set forth. Claim 3 recites new matter, see discussion below and has an effective filing date of June 27, 2019. See 112 rejection below. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thinned or flattened” (in Claim 3) must be shown (or properly identified) or the feature(s) canceled from the claim(s).  No new matter should be entered. See 112 rejections below as well. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 in view of Claim 2 (see 112a rejection below) was also not disclosed in the specification. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims 8, 10 invoke 112(f) with “locking means.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites that the inner ring is “thinned or flattened” which, in view of the telescoping feature of claim 2,  is not supported by the original specification. Claim 2 is directed to the embodiment shown in Fig 14-15 and never discloses it as a “thinned or flattened. “thinned or flattened” was used to describe the configuration of 4a-4b but these were never described as adjustable rings as required in claim 2.  Thus Claim 3 has an effective filing date of the filing of the current application, June 27, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3, 5-6, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrower US 3,347,226 or in the alternative, Harrower in view of Kim US 3,799,152.
Regarding Claim 2, Harrower discloses a tissue retractor (Fig 2) comprising: 
a longitudinal axis (not shown, Fig 2 a longitudinal axis would extend vertically through the retractor) defining an instrument access channel extending from a proximal end to a distal end (see Fig 1, where looking down or up on the retractor and shows the hollow access channel); 
an outer ring (#12); 
an inner ring (#14, which includes #44) that comprises an elongate tubular body having a c-shape  (it is noted that the inner and outer rings have the same configuration, Col 2 lines 13-14 and reference will be made to the outer ring #12, where Fig 1, 2, 4 7, where when the shaft #44 is inserted into a  lumen, the ring #14 is unfurled and defines a c-shape tubular body, where when the shaft #44 is in the lumen , the tubular body becomes a complete ring that defines a lumen (lumen receives shaft #44, Fig 7, see 
wherein the elongate tubular body comprises: 
an opening into the lumen at a first end of the elongate tubular body (Fig 7, right end of shaft #44 is inserted into the opening and into the lumen), and 
an elongate shaft (#44) that extends from a second end (left end as seen in Fig 7) of the elongate tubular body, the elongate shaft adapted to be received through the opening at the first end into the lumen thereby defining a ring (Fig 7, 1, 3); and
a flexible sheath (#16) extending between the outer ring and the inner ring, 
wherein the instrument access channel extends through the outer ring, the inner ring, and the sheath (as seen in Fig 1, 6, Col 1 lines 65-70);
wherein the lumen defined by the C-shaped portion of the elongate tubular body extends along only a portion of the elongate tubular body (see Fig below, where the lumen has a closed end), extending lengthwise from the first end of the elongate tubular body up to the second closed end of the elongate tubular body (see Fig below); and
wherein the elongate shaft extends lengthwise a portion of the elongate tubular body devoid of the lumen (see Fig below, where the lumen has a second closed end, Fig 7, Col 2 lines 5-10 “preformed with the ring” such that the shaft extends along non-lumen portion of the tubular body); and
wherein an overall width of the elongate tubular body having only the elongate shaft is smaller than an overall width of the elongate tubular body with the lumen (as seen in Fig 7, Col 2 lines 5-10 “preformed with the ring”).

    PNG
    media_image1.png
    214
    571
    media_image1.png
    Greyscale

Regarding Claim 3, Harrower discloses the inner ring is thinned or flattened at least at an outer circumference of the inner ring (Fig 4, 7, where in the region where #44 is not in the lumen, the inner ring defines a thinned region compared to the rest of the inner ring at both the outer and inner circumference). 


Regarding Claim 5, Harrower discloses a thickness of a radial cross-section at an inner circumference of the outer ring (inner circumference taken at a cross section of the inner taken at tubular portion #12) is greater than a thickness of the radial cross-section at an outer circumference (outer circumference taken cross section at #44 only) of the outer ring. 

Regarding Claim 6, Harrower discloses the inner ring comprises a single piece (shaft #44 is “preformed with the ring”, Col 2 lines 5-10). 

Regarding Claim 11, Harrower discloses dimensions of the lumen and the opening at the first end of the elongate tubular body are the same (as seen in Fig 7). 

Regarding Claim 12, Harrower discloses the adjustments to the diameter of the inner ring are performed by corresponding movements of the elongate shaft in or out of the elongate tubular body (as indicated by the double sided arrow in Fig 4, Col 2 lines 10-14, 34-36). 

Harrower discloses the inner ring (#14) is a single piece (shaft #44 is “preformed with the ring”, Col 2 lines 5-10) and of a selected length (Col 2 lines 5-10) and the lumen has a closed second end (see Fig above, Fig 7) but does not disclose wherein the elongate shaft extends lengthwise from the second closed end of the elongate tubular body, the elongate shaft having an overall length greater than an overall length of the lumen.
 It would have been an obvious matter of design choice to one having ordinary skill in the art at a time before the invention was made to adjust the dimensions of the lumen and shaft of Harrower such that the elongate shaft extends lengthwise from the second closed end of the elongate tubular body, the elongate shaft having an overall length greater than an overall length of the lumen since such a modification would have involved a mere change in the size of components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). With the modification, the shaft would extend adjacent the closed second end (see Fig 7 above) and would have a longer length than the lumen. 
Alternatively, Kim, pertinent to the problem of easily adjusting the diameter of a medical ring, discloses a ring (Fig 11) having a lumen (#134) and a shaft (#132 and 

    PNG
    media_image2.png
    575
    539
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to adjust the dimensions of the lumen and shaft of Harrower . 



Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrower US 3,347,226 or in the alternative, Harrower in view of Kim US 3,799,152, as applied to claim 2 and in further view of Taylor US 2004/0054353.
Harrower as modified discloses the claimed invention as discussed above where the tubular body of the outer ring is cylindrical/circular (Fig 3) but does not disclose the inner ring is radially flat thereby providing the inner ring with a washer-like shape.
Taylor discloses a similar device (Fig 10) where an inner ring has a tubular member (#156 and/or #157) and a shaft (#230), the tubular member has a square/ rectangular shape (Fig 9-10) such that the inner ring is radially flat (Fig 9-10) thereby providing the inner ring with a washer-like shape (as seen in Fig 9-10). It is noted that both rings of Taylor have a flat square/rectangular shape (Fig 9-10).  
It would have been obvious to one having ordinary skill in the art at a time before invention was made to modify the tubular member of Harrower as modified to have a square/rectangular shape in view of Taylor because this provides a known type of shape for a ring for a retractor. 

Claim 8, 10, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrower US 3,347,226 or in the alternative, Harrower in view of Kim US 3,799,152, as applied to claim 2 above, and in further view of Carl US 2006/0058790.
Harrower as modified discloses the claimed invention as discussed above where the shaft is telescoped into the tubular body (Col 2 lines 12-14, 34-35) but does not disclose a locking means that locks the elongate shaft in the lumen of the elongate tubular body to thereby fix the diameter of the inner ring,  wherein the locking means comprises compression of the opening and/or lumen of the elongate tubular body.
Carl, pertinent to the problem of locking two telescoping members together (paragraph 149),  discloses a tubular body (#182) with a lumen (Fig 16c-16d) that telescopingly receives a shaft (#181), a locking means (“crimped” paragraph 149) that locks the elongate shaft in the lumen of the elongate tubular body to thereby fix the two in a desired size (paragraph 149),  wherein the locking means comprises compression of the opening and/or lumen of the elongate tubular body (tubular body is compressed or “crimped” onto the shaft, paragraph 149).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Harrow as modified to include locking means in view of Carl because this provides a known configuration to fix two telescoping members together, the shaft and tubular member, to a desired position and thus allows one to lock the ring in a desired diameter. 
Regarding Claim 10, Harrower as modified discloses further comprises locking means (“crimped” as discussed above in view of Carl) that locks the elongate shaft in . 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrower US 3,347,226 or in the alternative, Harrower in view of Kim US 3,799,152, as applied to claim 2 above, and in further view of Munro US 3,744,489.
Harrower as modified discloses the claimed invention as discussed above but does not disclose wherein the elongate shaft is H-shaped having an inner portion arranged to be received within the lumen, an outer portion arranged to be disposed outside the lumen and a middle portion connecting the inner and outer portions of the H-shaped elongate shaft.
Munro, pertinent to the problem of easily adjusting the diameter of a medical ring, discloses a ring (Fig 9a) wherein the elongate shaft is H-shaped having an inner portion arranged to be received within the lumen (see Fig below, the shaft is H shaped and the lumen is C shaped), an outer portion arranged to be disposed outside the lumen and a middle portion connecting the inner and outer portions of the H-shaped elongate shaft (see Fig below, Fig 9a-9b, Col 4 lines 3-10, 58-67), wherein this configuration prevents the ring from becoming disengaged from itself as the diameter is adjusted and provides 
    PNG
    media_image3.png
    571
    679
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Harrower as modified to have the shape of the shaft be H-shaped and the lumen to have a corresponding shape (C-shaped) in view of Munro because these shapes prevents the ring from becoming disengaged from itself as the diameter is adjusted and provides for easy sliding of the ring member amongst itself. It is noted that the modification was to change the shape of the lumen and shaft, not how the shaft and lumen telescope with respect to each other. The shaft still extends from the second closed end but just has a H-shape and the . 

Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht US 2011/0054260.
Albrecht discloses a tissue retractor (Fig 1a, which can include inner ring #1430, #1530 shown in Figs 14-15, paragraph 82) comprising: 
a longitudinal axis (#116) defining an instrument access channel (#106) extending from a proximal end (#102) to a distal end (#104);
 an outer ring (#110);
 an inner ring (#130 can be in the form of #1430, Fig 14) that comprises an elongate tubular body having a C-shape (Fig 14, where when unwind #1430 defines a c-shape body) that defines a lumen (#1434), wherein a diameter of the inner ring is adjustable (paragraph 82), and 
wherein the elongate tubular body comprises: 
an opening (#1440) into the lumen (#1434) at a first end (#1436) of the elongate tubular body, and
an elongate shaft (#1442) that extends from a second closed end (#1438) of the elongate tubular body, the elongate shaft adapted to be received through the opening at the first end into the lumen thereby defining a ring (as seen in Fig 14, paragraph 82); and

 wherein the lumen defined by the C-shaped portion of the elongate tubular body extends along only a portion of the elongate tubular body (Fig 14), extending lengthwise from the first end of the elongate tubular body up to the second closed end of the elongate tubular body (Fig 14);
 and wherein the elongate shaft extends lengthwise from the second closed end of the elongate tubular body and along a portion of the elongate tubular body devoid of the lumen (as seen in Fig 14, shaft #1442 extends from second closed end #1438);
the elongate shaft having an overall length greater than an overall length of the lumen (Fig 14), and 
wherein an overall width of the elongate tubular body having only the elongate shaft is smaller than an overall width of the elongate tubular body with the lumen (Fig 14, paragraph 82).
Regarding Claim 3, Albrecht disclose the claimed invention as discussed above but does not disclose the inner ring is thinned or flattened at least at an outer circumference of the inner ring.
However, Albrecht further discloses another embodiment of an inner ring (#430) where the inner ring is thinned or flattened at least at an outer circumference of the inner ring (Fig 4b, paragraph 49), the flattened outer edge permits a user to manipulate the edge into tight spaces when placing the inner ring (paragraph 49).
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773